Order entered September 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00899-CV

                              RANDALL W. MOIR, Appellant

                                               V.

                             JP MORGAN CHASE NA, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04102-2013

                                           ORDER
       We GRANT appellant’s August 29, 2014 motion for extension of time to file

jurisdictional letter brief and ORDER the brief be filed no later than October 3, 2014. No

further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE